DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-11, 13-17, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews (US 2013/0169785) in view of Arita (US 2018/0090002)
As to claim 1 Matthews discloses a method for driver state evaluation with respect to a driver of a vehicle, the method comprising the acts of: 
(Paragraph 8 “In an example embodiment, a system can include an optical and/or infrared camera or other sensor coupled to a situational awareness detector (SAD). A camera can be mounted in an upper region of a cab in an unobtrusive location.”, Paragraph 28 “In an example embodiment, the OAM 30 can use the operator sight of direction or FOV provided by the OOM 24 and the machine path provided by the MPM 26 to make this determination. If the machine path is within the operator FOV, or its heading is within a predetermined angle of an operator line of sight, a determination can be made that an operator is aware of the object.”); and 
evaluating at least one object point of a three-dimensional environment of the driver based on a position of the driver with respect to the ascertained solid angle and with respect to the defined virtual cross-sectional area;(Paragraph 28 “If the machine path is within the operator FOV, or its heading is within a predetermined angle of an operator line of sight, a determination can be made that an operator is aware of the object. It is also contemplated that in an example embodiment the OPM 28 can provide locations of objects or obstacles that are in the machine path, and the OAM 30 can determine whether those locations are within an operator FOV.”) and 
 (Paragraph 28 “If the determination is made that an operator is not aware of the obstacle, then an alert can be provided at block 50. For example, the OAM 30 or controller 22 can trigger an alarm at the cab 16. In an example embodiment, the alarm can increase in urgency, such as increased volume or frequency as the machine 10 approaches the object. In an example embodiment, the alarm can be triggered when the machine is within a predetermined distance of the object.”). 
Matthews does not explicitly disclose defining a virtual cross-sectional area through the solid angle, wherein the virtual cross sectional area is oriented substantially perpendicular to the captured viewing direction 
Arita teaches defining a virtual cross-sectional area through the solid angle, wherein the virtual cross sectional area is oriented substantially perpendicular to the captured viewing direction (See Figure 2 “Z-axis”)
Deriving at least one object point of a three-dimensional environment of the driver based on:
Detecting an exterior object using a first sensor disposed on the vehicle(Paragraph 41 “By aligning a focus distance of own eyes of the driver 83 with a virtual image distance, the driver 83 is capable of visually recognizing the display object 82 at the virtual image position represented by three-dimensional polar coordinates (ri, θi, φi) or the like. Here, the focus distance of eyes of the driver 83 is represented by xd=ri≈yi.”), and/or
reading a three dimensional model of an interior vehicle object from a memory,

As to claim 2 Matthews discloses a method wherein the solid angle is ascertained in the capturing act such that the viewing direction extends through the center of the solid angle (Figure 1, Paragraph 28 “If the machine path is within the operator FOV, or its heading is within a predetermined angle of an operator line of sight, a determination can be made that an operator is aware of the object.”). 
As to claim 3 Matthews discloses a method wherein the at least one parameter characterizes a seating position and/or an anatomical property of the driver and is ascertained by the first or a second sensor or is provided via an interface (Paragraph 21 “In an example embodiment, the OOM 24 can be configured to determine the orientation of an operator positioned in the cab 16. For example, the OOM 24 can use sensor input provided by one or more optical and/or infrared cameras or other sensors positioned in the cab 16 to determine operator orientation.”). 
Arita teaches of deriving a delimitation of the virtual cross-sectional area based on the at least one parameter (Paragraph 38).
It would have been obvious to one of ordinary skill to modify Matthews to include the teachings of Matthews to include the teachings of deriving a delimitation of the virtual cross sectional area p for the purpose of acquiring attention information from a driver.


As to claim 4 Matthews discloses a method wherein the at least one parameter is ascertained dynamically in dependence on a vehicle state(Paragraph 26 “At decision block 44 a determination can be made as to whether an object lies within the current machine path. For example, the OPM 28 can determine whether location parameters associated with a predetermined marked location, and those associated with a dynamically detected object, fall within the region defined by a projected machine track that is based on current machine 10 location, implement width, and heading”). 
As to claim 5 Matthews discloses a method further comprising: expanding or contracting the solid angle based on the at least one parameter, wherein the at least one parameter characterizes a speed of the vehicle (Paragraph 26 “Machine speed can be used to determine object proximity.”). 
As to claim 6 Matthews discloses a method wherein the at least one parameter is defined by interior components of the vehicle (Paragraph 21 “In an example embodiment, the OOM 24 can be configured to determine the orientation of an operator positioned in the cab 16. For example, the OOM 24 can use sensor input provided by one or more optical and/or infrared cameras or other sensors positioned in the cab 16 to determine operator orientation. In an example embodiment, one or more sensors/cameras can be positioned in various locations throughout the cab, such as at the front of the cab facing rearward, the rear of the cab facing forward, and at the sides of the cab 16 facing inward. The OOM 24 can comprise one or more image processing, pattern recognition, face detection or other algorithms configured to detect an operator and determine the orientation of an operator's head to determine the direction that an operator is looking”). 
As to claim 8 Matthews discloses a method wherein one or more objects located outside the vehicle are captured by sensor and each of said captured objects located outside the vehicle defines at least one object point of the three-dimensional environment of the driver(Paragraph 25 “For example, the OAM 30 can receive current geographic position from a GPS receiver at the machine 10, or from the MPM 26 and compare current location to the location coordinates for an object in the machine path as received from the OPM 28.”). 
As to claim 9 Matthews discloses a method wherein 
a lateral delimitation of said virtual cross-sectional area are defined in dependence on the distance thereof from the driver on the basis of the ascertained solid angle(Paragraph 21 “an example embodiment, head orientation can be determined, and from that, the directional gaze. As an example, directional gaze can be expressed in terms of bearing. By way of example, but not limitation, the FOV 18 for an operator can be determined by knowing the bearing of the line of sight as indicated by the arrow O. For example a FOV can be defined as a predetermined area or cone or volume having the operator line of sight as its center “, Figure 1); and 
the evaluation of the at least one object point on the basis of the position thereof with respect to the ascertained solid angle is performed on the basis of a mathematical projection of the object point onto the virtual cross-sectional area(Paragraph 23 “In addition, a dynamic obstacle detection means can provide input regarding detected obstacles. For example, a radar, ladar or other type of detector can be configured to detect objects within its line of sight to provide input regarding obstacles that may not have been previously known, such as rock piles that have been formed in the course of working a field. In an example embodiment the radar detector can be configured to provide the heading and distance to the detected object”, Figure 1). 
As to claim 10 Matthews discloses a method wherein 
the at least one object point is evaluated as not having been noticed by the driver if the at least one object point, when projected onto the virtual cross-sectional area, does not lie within the lateral delimitation of the virtual cross-sectional area(Paragraph 28 “decision block 48 a determination can be made as to whether an operator is aware of the obstacle in the machine path. In an example embodiment, the OAM 30 can use the operator sight of direction or FOV provided by the OOM 24 and the machine path provided by the MPM 26 to make this determination.”). 
As to claim 11 Matthews discloses a method wherein
the at least one object point is evaluated as having been noticed by the driver if the at least one object point, when projected onto the virtual cross-sectional area, lies within the lateral delimitation of the virtual cross-sectional area(Paragraph 28 “At decision block 48 a determination can be made as to whether an operator is aware of the obstacle in the machine path. In an example embodiment, the OAM 30 can use the operator sight of direction or FOV provided by the OOM 24 and the machine path provided by the MPM 26 to make this determination. If the machine path is within the operator FOV, or its heading is within a predetermined angle of an operator line of sight, a determination can be made that an operator is aware of the object. It is also contemplated that in an example embodiment the OPM 28 can provide locations of objects or obstacles that are in the machine path, and the OAM 30 can determine whether those locations are within an operator FOV. If it is determined that an operator is aware of an object, the method can continue at block 42.”). 
As to claim 13 Matthews discloses a method wherein
a functionality of the vehicle is controlled on the basis of the attention-related driver state that is output(Paragraph 28 “For example, the OAM 30 or controller 22 can trigger an alarm at the cab 16. In an example embodiment, the alarm can increase in urgency, such as increased volume or frequency as the machine 10 approaches the object. In an example embodiment, the alarm can be triggered when the machine is within a predetermined distance of the object.”). 
As to claim 14 the claim is interpreted and rejected as in claim 1.
As to claim 15 Matthews discloses vehicle comprising the apparatus according to claim 14(Paragraph 18 “For example, while the exemplary embodiments are discussed in the context of an agricultural vehicle, it will be understood that the present invention is not limited to that particular arrangement.”). 
As to claim 16 Matthews discloses a vehicle, wherein the vehicle is a motor vehicle(Paragraph 2 “This invention relates generally to occupant detection systems, and more specifically to operator awareness systems at a vehicle or machine.”).


As to claim 17 Matthews discloses a method wherein the first sensor comprises one or more of:
a camera(Paragraph 8); 
a radar sensor;
a lidar sensor; or
an ultransonic sensor.
As to claim 21 the claim is interpreted and rejected as in claim 17.

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Matthews (US 2013/0169785) in view of Arita (US 2018/0090002) as applied to claim 1 above, and in further view of Lee (US 2017/0187963)
As to claim 18 Lee teaches a method wherein 
the at least one object point is evaluated as not having been noticed by the driver if the at least one object point, when projected onto the virtual corss-secitional area, is located behind one or more second object points(Paragrpah 150, Figure 15c).
It would have been obvious to one of ordinary skill to modify Matthews to include the teachings of determining if an object point has been noticed by the driver for the purpose of improving safety by determining driver awareness of surrounding objects in the environment.
s 19 is rejected under 35 U.S.C. 103 as being unpatentable over Matthews (US 2013/0169785) in view of Arita (US 2018/0090002), and Lee (US 2017/0187963) as applied to claim 18 above, and in further view of and Omi (US 2017/0169302)
As to claim 19 Omi teaches a method wherein
the one or more second object points correspond to an interior vehicle object as defined by the three-dimensional model of the interior vehicle object(Paragraph 73, Figure 6).
It would have been obvious to one of ordinary skill to modify Matthews to include the teachings of having the second object points defined by an interior vehicle object for the purpose of determining driver awareness.

Claims 12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews (US 2013/0169785) in view of Arita (US 2018/0090002) as applied to claim 1 above, and in further view of Goldman-Shenhar (US 2018/0173230)
As to claim 12 Goldman-Shenhar teaches a method wherein 
the evaluation of the at least one object point characterizes a probability with which the driver notices the at least one object point(Paragraph 208 “Variables for generating the probability of awareness include object information (position, dynamics, etc.), user gaze (e.g., direction, time or timing), visual clutter, driver attentiveness, or other indicator of driver context.”). 
	It would have been obvious to one of ordinary skill to modify Matthews to include the teachings of calculating a probability that a driver notices an object for the purpose of determining the level of awareness of the driver. 
 one object point onto the virtual cross-sectional area; projecting a second object point onto the virtual cross-sectional area (Paragraph 41); and
Goldman-Shenhar teaches evaluating the at least one object point as having been noticed by the driver with greater probability than the second object point based on the at least one object point being located closer to a center of the virtual cross-sectional area than the second object point(Paragraph 233-234).
It would have been obvious to one of ordinary skill ot modify Matthews to include the teachings of determining a probability that the driver is aware of a particular object for the purpose of determining the driver awareness of the environment. 

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/Primary Examiner, Art Unit 3668                                                                                                                                                                                                        
10/6/2021